Case 3:20-cv-00476-S-BH Document 68-1 Filed 01/25/21                               Page 1 of 3 PageID 490


                                              Kaufman County
                                               Laura Hughes
                                               County Clerk
                                  Instrument Number: 2017-0000034
                                                    OATH
     Party:         BEAVERS BRYAN                                                            Billable Pages: 2
                                                                                            Number of Pages: 3




       FILED AND RECORDED — REAL RECORDS                                CLERKS COMMENTS
                                                           WALK IN
     On:       01/03/2017 at 08:57 AM
                                                          STATEMENT OF ELEC. TED / APPOINTED
                                                          OFFICER
     Document Number: 2017-0000034

     Receipt No:           17-020

     Amount:          $    0.00

     Vol/Pg:               V•5729 P•4RR



                      STATE OF TEXAS
                      COUNTY OF KAUFMAN
                      I hereby certify that this instrument was filed on the date and time damped hereon by me
                      and was duly recorded in the Official Public Records of Kaufman County, Texas.



                                                                            Laura Hughes, County Clerk


                                                         Recorded By:          Monique Hunter           , Deputy


     ANY PROVISION HEREIN WHICH RESTRICTS THE SALE, RENTAL, OR USE OF THE DESCRIBED
     REAL PROPERTY BECAUSE OF COLOR OR RACE IS INVALID AND UNENFORCEABLE UNDER
     FEDERAL LAW.


                                                              Record and Return To:
                                                              LAURA HUGHES
                                                              100 WEST MULBERRY
                                                              KAUFMAN, TX 75142




                     1                  nii
                                                                                    EXHIBIT A
  Case 3:20-cv-00476-S-BH Document 68-1 Filed 01/25/21                                                     Page 2 of 3 PageID 491
#2017-0000034 Recording Date: 01/03/2017 08:57:04 AM Page 2 of 3               6. OPR V: 5229 P: 489




                                                                              E Gfi
                                                                                                                  INST $ 2017-0000034
                                                                    W         iJ
                                                                    L




                                                            THE STATE OF TEXAS

                                                      Statement of Elected/Appointed Officer

                       BRYAN BEAVERS                  , do solemnly swear (or affirm) that I have not
           directly or indirectly paid, offered, promised to pay, contributed, or promised to
           contribute any money or thing of value, or promised any public office or employment for
           the giving or withholding of a vote at the election at which I was elected or as a reward to
           secure my appointment or confirmation, whichever the case may be, so help me God.



                                                                      store
                                                                          gA-Aan e>61..vers
                                                                  Printed Name

                                                                         Sheri-F.0
                                                                  Position to Which Elected/Appointed

                         C=.                                             kat&tetin       COM+11
                                                                  City and/or County


           SWORN TO and subscribed before me by affiant on this                              I
                                                                                                 S#. of
                                                                                                   day            120 12

                                                                  Signature of Person Authorized to Administer
                              ,                   •               Oaths/Affidavits
                                  ......              i'•

            6 : •                     •
                                          •   •
                                                                  Printed Name
         S. if t                                      :
                   %.•    •       ;
                                                                         k_izt4h,a, 60u,, 4-1             T44 -9-e—d
              s...s...! • r•-......,...0•";;.••• .•              Title
                                      . ‘,.. •
                              „" .•,t. •


             Pursuant to Tex. Const. Art. XVI, §1(b), (amended 2001). Revised by the Division for Regional and Local Health
                                                                  Services, February 2008.
  Case 3:20-cv-00476-S-BH Document 68-1 Filed 01/25/21                                                   Page 3 of 3 PageID 492
#2017-0000034 Recording Date: 01/03/2017 08:57:04 AM Page 3 of 3         B: OPR V: 5229 P: 490




                                            In the name and by the authority of

                                                The State of Texas

                                                  OATH OF OFFICE

                          I,                  BRYAN BEAVERS                                      , do solemnly swear (or
               affirm), that I will faithfully execute the duties of the office of                         Kaufman County
               Sheriff                      of the State of Texas, and will to the best of my ability preserve,
               prot%qt, and defend the Constitution and laws of the United States and of this
                     to
                       - 1
              < tWISCX11                    e God.
         (..),--     w,
        c:c;        0.. =,...,
        cc u
           --,..    —   .-i)-
                          ,...
        u_ <
           —        1                  0-
                                       44
                                <
                                /ti.   CD

                               ....1
                   i ..
       1L. <
                   CV




                                                                 •
               SWORN TO and subscribed before me by affiant on this                               /..5     day of,j1.12:   1
               2017.


                                                                         7),
                                                                 Signature of Person Administering Oath

                                                                                          13. M;e--ve (             ft
                                                                 Printed Name
                                                                                                         liPc16-a
                                                                 Title




                                                                                                     INST t 2017-0000034
                                                                                                     Filed for record in Kaufman County
                                                                 HTIFI D COPY                         n: 1/3/17 at 8:57 AM


                                                           RA t UGHESCP.
                                                                                          2er
                                                                                          'K
                                                                                             Z
                                                                    OU
